Citation Nr: 0422696	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).

2.  Whether the denial of a claim of entitlement to service 
connection for the cause of the veteran's death was timely 
appealed.

3.  Entitlement to death pension benefits.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1950 to July 
1954.  He died in June 2001.  The appellant (claimant) is his 
widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This appeal is also before the Board from 
a January 2003 decision of the Los Angeles, California, RO.  
The claim is currently within the jurisdiction of the 
Phoenix, Arizona, RO.  

In December 2001, the RO deferred consideration of the issue 
of entitlement to 38 U.S.C.A. § 1318 benefits.  The RO noted 
that the provisions of section 1318 allowed DIC benefits if a 
veteran was rated 100 percent disabled for 10 years or more 
immediately preceding death.  The RO also noted that the 
United States Court of Appeals for the Federal Circuit had 
suspended adjudication of claims of entitlement to DIC 
benefits under section 1318 where the veteran was not rated 
totally disabled for a continuous period of at least 10 years 
prior to death.  The RO found that the veteran was not rated 
totally disabled for a continuous period of 10 years 
immediately prior to his death.  In the analysis section, the 
RO deferred consideration of the issue whether there was a 
hypothetical entitlement to DIC under 38 U.S.C.A. § 1318 
pending final rule making and possible revision of applicable 
regulations.  

The Board finds, that although the RO indicated that a 
decision of entitlement to 38 U.S.C.A. § 1318 benefits was 
being deferred, it did, in essence, render a decision on the 
matter of whether entitlement under 38 U.S.C.A. § 1318 (other 
than on a hypothetical basis) was warranted.  The RO only 
deferred making a decision on the portion of whether 
hypothetical entitlement was warranted.  The appellant filed 
a timely appeal of the December 2001 rating decision and the 
matter is therefore properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The record indicates that the veteran was service-connected 
for bilateral hearing loss in an April 1955 rating decision, 
which rated him 10 percent disabled, effective from July 
1954.  A June 1992 rating decision awarded a 100 percent 
rating, effective from February 10, 1992, which was the date 
of the veteran's claim for increased rating was received.  
The veteran died in June 2001.  

The appellant contends that she is entitled to receive 
benefits under 38 U.S.C.A. § 1318 because the veteran was 
totally disabled as a result of his service-connected hearing 
loss disability for at least 10 years prior to his death.  
Because the June 1992 rating decision is final, in order to 
determine if entitlement to this benefit may be awarded, the 
Board must determine if there was clear and unmistakable 
error (CUE) in a prior rating decision.  The Board finds, 
however, that there is a pending claim which must first be 
addressed by the RO before a CUE claim may be considered.  

In this respect, the VA outpatient records indicates that the 
veteran underwent an audiologic evaluation on April 17, 1991.  
That report may constitute an informal claim under the 
provisions of 38 C.F.R. § 3.157.  Before addressing the 
question of CUE of a prior RO decision, the RO must first 
address the inextricably intertwined informal increased 
rating claim which is pending.  Accordingly, a remand is in 
order.

Additionally, during a January 2004 hearing before the 
undersigned, the representative indicated that the appellant 
did not receive certain correspondence from the RO as it was 
mailed to her old address.  As such, the RO should determine 
which documents were not delivered to the claimant and re-
send those documents to the claimant's current address.  

Finally, in January 2003, the RO notified the appellant that 
her income exceeded the maximum annual limit set for death 
pension benefits.  In a September 2003 VA Form 9, the 
appellant does not appear to perfect a claim of entitlement 
to service connection for the cause of the veteran's death, 
but she does appear to appeal the denial of entitlement to 
death pension.  Unfortunately, the RO has not issued a 
statement of the case on the death pension question, and has 
not addressed whether a claim of entitlement to service 
connection for the cause of death has been perfected.  Thus 
further development is in order.  38 U.S.C.A. § 7104, 7105 
(West 2002); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following 
development: 

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), concerning 
the duty to notify and assist the 
appellant is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate her 
claim.  The RO is specifically advised to 
take the appropriate measures to 
determine what, if any, correspondence 
and documents were not delivered to the 
appellant and ensure that any such 
correspondence and documents are re-sent 
to her.  The claimant must be instructed 
to submit all pertinent evidence in her 
possession that has not been previously 
submitted.  If further development is 
necessary to comply with the applicable 
law and regulations, that development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159 
(2003).

2.  The RO must adjudicate the informal 
increased rating claim, based on the 
April 1991 audiologic report.  This is 
now a claim for accrued benefits.

3.  The RO must issue a SOC addressing 
the issue of entitlement to death pension 
benefits, and determine whether the issue 
of entitlement to service connection for 
the cause of the veteran's death has been 
perfected.  Thereafter, the appellant and 
her representative will have a 60-day 
period within which to file a substantive 
appeal on the pension issue, or to argue 
that she has perfected a claim of 
entitlement to service connection for the 
cause of death.  The Board may exercise 
jurisdiction only over those issues which 
have been properly perfected.

4.  The RO is advised that the issues on 
appeal are to be considered based on all 
applicable evidence and testimony of 
record, to include January 2004 hearing 
testimony, and that all rating action, 
statement and supplemental statements of 
the case should reflect such 
consideration.  See Padgett v. Principi, 
No. 02-2259; 2004 U.S. App. Vet. Claims 
LEXIS 388 (Vet. App. July 9, 2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


